Citation Nr: 1814074	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-34 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an extraschedular evaluation for a left ankle disability with residual scar.

2.  Entitlement to an extraschedular evaluation for a left foot disability with residual scar.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service in the United States Army from October 1967 to September 1969, and active duty service with the New Mexico Army National Guard from February 1996 to September 2010.  The Veteran served in the Republic of Vietnam and earned a number of commendations for his service, including a Silver Star and a Bronze Star.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, granted service connection for residuals of an open reduction internal fixation (ORIF) of the left ankle (left ankle disability) with scar and assigned a 10 percent rating, and granted service connection for residuals of ORIF of the left foot (left foot disability) and assigned a noncompensable rating.  Both awards were effective October 1, 2010, the day following retirement from active duty service.  Jurisdiction of the Veteran's claims file has since transferred to the RO in Albuquerque, New Mexico. 

In August 2015, the Board remanded the claims for further development.  In January 2016, the RO granted a rating of 20 percent for the left ankle disability and 20 percent for the left foot disability, both effective December 11, 2015.  The RO also granted separate service connection for traumatic peripheral neuropathy of musculocutaneous (superficial peroneal) nerve of the left lower extremity and assigned a 10 percent rating, effective October 1, 2010; and granted separate service connection for scars of the left ankle, and assigned a 10 percent rating, effective December 11, 2015.

In April 2016, the Board granted an initial evaluation in excess of 10 percent prior to December 11, 2015 for the left ankle disability and in excess of 20 percent thereafter.  The Board also denied an increased evaluation for the left foot disability, and an increased evaluation for incomplete paralysis of the superficial peroneal nerve.  The Board considered whether an extraschedular evaluation was appropriate for the issues on appeal, but ultimately denied entitlement to an extraschedular evaluation for each of these disabilities.

In June 2016, the Veteran filed his notice of intent to appeal the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court issued a Memorandum Decision upholding the Board's schedular determinations regarding the Veteran's left foot and ankle disabilities.  The Court, however, found that the issue of the combined effects of the Veteran's service-connected disabilities was reasonably raised by the record, and remanded that issue to the Board for further adjudication.  The Court declined to address the Board's denial of entitlement to extraschedular evaluations for the Veteran's foot and ankle disabilities separately.  In January 2018, in response to the Court decision, the Veteran's attorney submitted additional medical evidence in support of his claims on appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an appeal for an increased rating claim when such claim is raised by the record.  Here, the Board acknowledges that the Veteran reported that his disabilities prevented him from engaging in employment.  As such, the issue of TDIU is properly before the Board.


FINDINGS OF FACT

1.  Manifestations of the Veteran's left ankle disability are adequately contemplated by the assigned schedular rating.

2.  Manifestations of the Veteran's left foot disability are adequately contemplated by the assigned schedular rating.

3.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation






CONCLUSIONS OF LAW

1.  The criteria for referral of the Veteran's claim of entitlement to an increased evaluation for a left ankle disability to the Director of Compensation Service for extraschedular consideration have not been met.  38 U.S.C.A. § 1155 (West 2014); (b) (2017).

2.  The criteria for referral of the Veteran's claim of entitlement to an increased evaluation for a left foot disability to the Director of Compensation Service for extraschedular consideration have not been met.  38 U.S.C.A. § 1155 (West 2014); (b) (2017).

3.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); , 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald,  (Fed. Cir. 2015).  

II.  Extraschedular Considerations

At the outset, the Board notes that the Court only specifically remanded the issue of an extraschedular evaluation for the combined effects of the Veteran's service-connected disabilities.  Unfortunately, VA published a final rule regarding combined effects of service-connected disabilities in December 2017, which became effective January 8, 2018.  As of January 8, 2018, extraschedular evaluations may no longer be based on the combined effect of more than one service-connected disability.  See 82 FR 57830.  The provisions of this final rule apply to all applications for benefits received by VA on or after January 8, 2018, and to claims pending before VA, the Court, or the U.S. Court of Appeals for the Federal Circuit on January 8, 2018.  As such, the Board may not consider a claim for an extraschedular evaluation due to combined effects of multiple service-connected disabilities.

Though the Court declined to address the Board's previous denial of individual extraschedular evaluations, these issues will be analyzed again jointly.  

The Board considered whether an extraschedular rating was warranted at any time during the period covered by this appeal.  See .  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, , 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id. 

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected residuals of left foot and ankle injuries are manifested by signs and symptoms such as pain, limitation of motion, reduced reflexes, muscle strength, loss of sensation, and lack of endurance, which impairs his ability to stand and walk for long periods.  The Veteran also has painful scars.  These signs and symptoms, as well as their resulting impairment, are contemplated by the multiple diagnostic codes noted above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  ; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left ankle and foot disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left foot and ankle disabilities have resulted in any hospitalizations.  Although he contends that the disabilities severely impair his work as the chief counsel for a state regulatory agency, the evidence of record fails to reflect that the Veteran's occupation requires extended standing and walking nor does the Veteran use any medication that could impair concentration or cognition.  The Board finds that the Veteran's service-connected left foot and ankle disabilities do not result in marked interference with employment, as will be discussed more thoroughly below.  (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

III.  TDIU

The Veteran contends that his service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  After a thorough review of the evidence, the Board finds that they do not preclude such employment.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); , 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, , 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See , 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  , 3.341, 4.16(a).  However, a total rating may nonetheless be granted on an extraschedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See (b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, , 39-40 (1994); Gilbert v. Derwinski, , 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, , 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, , 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  ; see Jandreau v. Nicholson,  (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); .

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, , 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In the present case, the Veteran is service-connected for: posttraumatic stress disorder (PTSD) (50 percent), a left ankle disability (20 percent), a left foot disability (20 percent), lumbosacral degenerative disease (10 percent), peripheral neuropathy of the left lower extremity (10 percent), scars of the left ankle (10 percent), left leg limp (noncompensable), status post fracture of multiple ribs (noncompensable), essential hypertension (noncompensable), hemorrhoids (noncompensable), and a hiatal hernia (noncompensable).  Since retirement, the Veteran's combined schedular evaluation has been 80 percent.  As such, the Veteran meets the schedular criteria for TDIU as of his retirement in August 2016.  See 38 C.F.R. § 4.16(a).  The Board turns to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 

In considering whether TDIU is appropriate, the Board considers a veteran's educational and occupational background.  After returning from his initial period of active duty service in Vietnam, the Veteran earned a Bachelor's degree and a law degree.  He became the first full-time Judge Advocate General (JAG) for the state National Guard.  Until his retirement, he was one of the most highly decorated members of the National Guard.  After retirement from the military, he took the position as Chief Legal Counsel at a state regulatory agency, from which he retired in August 2016. 

The Veteran primarily contends that his PTSD and impairments to his left foot and ankle cause his unemployability. 

In May 2012, a psychological assessment report from a private psychologist determined that the Veteran's PTSD manifested with serious symptoms.  The report noted the Veteran's military and educational history, and stated that the Veteran threw himself into his work following his retirement from the military as one of his primary coping skills.  The position with the state regulatory agency was a "highly responsible and demanding position," though, at that time, there was no notation that his PTSD impeded his ability to function at work.  Instead the report focused on a piece of the Veteran that wants to "run and hide" from his history in Vietnam.  His period of retirement actually exacerbated the manifestations of his PTSD.  The psychologist noted that he experienced employment issues, sleep disturbance, combat nightmares, social isolation, anger and irritability.  She did not, however, elaborate on the conclusions regarding his employment issues.

In March 2013, the Veteran underwent a VA examination to assess the severity of his PTSD.  In this examination, the report noted that the Veteran worked full time as an attorney with the state, and his performance was satisfactory.  The Veteran's attendance was very good, and he got along well with supervisors and subordinates.  At the time, he had no plan to retire.  

In July 2013, the Veteran's private psychologist wrote an update regarding his psychological condition.  She noted that the Veteran was considering retiring.  The Veteran reported performance issues, such as trouble concentrating, staying organized, and staying focused in meetings.  

In March 2014, a private podiatrist submitted a report regarding his left foot and ankle disabilities.  At the time, the Veteran reported instability and weakness with walking or uneven surfaces.  He endorsed decreased endurance, as well as some sensory and circulatory issues.  Upon examination, the podiatrist noted pain in his limb with weakness in the left lower ankle, instability with excessive fatigability, arthritis, neuropathy, and peripheral vascular disease.  It was the podiatrist's opinion that there was a "permanent aggravating factor [he] would characterize as moderately to severe in nature."  

In April 2014, the Veteran's private psychiatrist offered another update regarding the Veteran's psychiatric condition.  In this report, she reiterated his desire to retire.  On this occasion, the Veteran reported a personnel matter that appeared to reduce his desire to continue working.  In an encounter, the Veteran found himself trying to explain to another employee where there were such allowances as veterans' preference.  When the employee "did not accept his explanation, there was a lengthy discussion or [sic] [the Veteran] found himself becoming more and more angry."  Apparently, this incident led him to decide that "he really should not try to practice law or work anymore within a state agency."  The report stated that the Veteran found "that he no longer has the patience to deal with coworkers who are ignorant on the subject of veterans and what they have done for this country.  He is ready to retire again because of difficulties concentrating and focusing, and his lack of tolerance for persons who are unsympathetic to veterans."  The psychiatrist did not expressly recommend retirement, but instead reported the Veteran's wishes at the time.

In a series of December 2015 VA examinations, an examiner assessed the nature and severity of the Veteran's physical disabilities on appeal.  The examiner noted that the Veteran's scars were "mild distractions" due to the associated pain.  In the Veteran's corresponding foot and ankle examinations, the Veteran determined that the impairment on his employment was moderate to severe.  The examiner noted that the Veteran worked as an attorney, and spent time at his desk and on his feet during the day.  Taking the Veteran's occupation into consideration, the examiner reported that his left foot and ankle disabilities presented only a mild impairment to sedentary work and a severe impairment to physical work.  The Veteran's peripheral neuropathy presented no impairment to a mild impairment to sedentary work with a moderate impairment to physical work.

In a January 2018 correspondence from the Veteran's attorney, it is reported that the Veteran retired in August 2016 from his occupation as an attorney on the advice of his treating physician.  The attorney cites a March 2014 letter from that podiatrist, and provided an updated evaluation from the same podiatrist.  In that January 2018 letter, the podiatrist reported that the Veteran retired from employment due to his left foot and ankle disabilities.  The podiatrist noted that the Veteran was limited in his "ability to walk distances, to climb stairs, ladders, squat or ambulate any distances and becomes quite limited with increased distances or other circumstances."  These limitations purportedly became too much of a burden for him due to the "chronic discomfort" he experienced.  In sum, the podiatrist concluded that he feels "once again as mentioned previously that [the Veteran's] previous injuries and severity of the left leg and ankle as noted are a direct result of his now retirement and limited activities and mobilities that he continues to incur."

While the Veteran certainly experiences impairments associated with his service-connected disabilities, the Board is not persuaded that such impairments are cumulatively so severe as to produce unemployability.  

The Board finds the December 2015 VA examinations more credible and probative on the issue of impairments caused by his physical disabilities.  The Veteran spent his civilian career as an attorney, a sedentary position that does not require significant amounts of physical labor.  The VA examiner noted that his scars caused only "mild distractions," and, when considering the nature of the Veteran's employment, his foot and ankle disabilities presented only a mild impairment.  The Veteran's peripheral neuropathy presented, at worst, a mild impairment to sedentary work.  This assessment stands in stark contrast to that of the Veteran's private podiatrist, who reported that the Veteran's inability to "walk distances, to climb stairs, ladders, squat or ambulate any distances" prevented him from engaging in sedentary employment.  The podiatrist does not elaborate on precisely how those particular limitations prevent employment as an attorney, or which particular legal functions required ambulating long distances, climbing ladders, or squatting.  The general activity level of a sedentary position is low, and the Veteran has not reported instances in which his inability to perform the aforementioned activities significantly impaired his ability to work as an attorney.

Furthermore, the Board finds that the evidence of record pertaining to the Veteran's psychological impairment is insufficient to warrant TDIU.  As demonstrated through early private treatment records and VA examination, the Veteran treated work as a coping mechanism for his PTSD.  Rather than exhibiting negative or counterproductive symptomatology in the workplace, he appeared, based on the evidence of record, to perform well.  Private treatment records note the importance and responsibilities associated with his position, and the most severe symptoms were a general difficulty concentrating, staying organized and staying focused.  This, however, did not seem to cause significant trouble with his employment.  Instead, and contrary to the Veteran's representative's assertion that he was instructed to retire, the Veteran chose to retire when presented with a conflicting ideology to his own.  Private treatment records reflect that the Veteran himself decided that "he really should not try to practice law or work anymore within a state agency" after a disagreement with a coworker.  

While his psychiatrist noted ongoing difficulties concentrating and focusing, the impetus for retirement was the Veteran's "lack of tolerance for persons who are unsympathetic to veterans."  The Veteran did not contend that his PTSD prevented him from working with all people, nor did he claim that related symptomatology prevented productive social and occupational interactions.  Instead, he focused on one individual in his workplace.  Even the Veteran's private psychiatrist did not state that this incident was a reflection of a more significant interpersonal impairment caused by his PTSD, but instead reported that the Veteran wanted to retire again due to difficulties concentrating and focusing, and this particular conflict with a coworker.  

Taken as a whole, the evidence of record does not reflect that the manifestation of the Veteran's PTSD substantially impaired his occupational functioning.  Evidence of record did not reflect negative performance reviews, counseling from supervisors, or repeated conflicts with coworkers.  Instead, while the record reflects some symptomatology, the evidence indicates that the Veteran performed well in his employment, and retirement itself worsened his psychiatric symptoms.  

Based upon the competent, probative evidence of record, the Board finds that the Veteran's service-connected disabilities are not so severe as to prevent him from obtaining and maintaining substantially gainful employment.  The Veteran's physical disabilities present a mild impairment to sedentary employment.  The Veteran has not alleged that his position as an attorney involved more physical labor that what may be expected from such a job.  Furthermore, the Veteran's manifestations of PTSD appeared to, at worst, cause some difficulties concentrating and staying focused immediately prior to his retirement.  One interpersonal conflict was discussed at length in the record, but no other such conflicts were mentioned in his treatment notes.  Based upon the evidence of record, this one conflict did not represent a larger issue with effective workplace relationships, or a pattern of detrimental conduct caused by the Veteran's PTSD.  As such, this level of impairment is not so substantial as to warrant an award of TDIU.  

Since the preponderance of the evidence is against the claim, the provisions of (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU must be denied.


ORDER

1.  Entitlement to an extraschedular evaluation for a left ankle disability with residual scar is denied.

2.  Entitlement to an extraschedular evaluation for a left foot disability with residual scar is denied.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


